Exhibit AQUILA, INC. AMENDED AND RESTATED BY-LAWS ARTICLE I STOCKHOLDERS SECTION 1.ANNUAL MEETINGS.The Corporation shall hold regular annual meetings of its Stockholders for the election of Directors and for the transaction of such other business as may properly be brought before the meeting at its executive offices in Kansas City, Missouri, or at such other locations as the Board of Directors may designate, on the first Tuesday in May, in each year, if not a legal holiday, and if a legal holiday, then on the first day following which is not a legal holiday, or at such other date as may be designated from time to time by the Board of Directors and stated in the notice of the meeting. SECTION 2.SPECIAL MEETINGS.At any time in the interval between annual meetings, special meetings of the Stockholders may be called by the Chairman or the President, or by a majority of the Board of Directors by vote at a meeting or in writing with or without a meeting, or by not less than a majority of all of the outstanding shares entitled to vote at such meeting.
